Citation Nr: 0302201	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  01-06 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel




INTRODUCTION

The veteran had active military service from January 1944 to 
May 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  The veteran was scheduled for a Travel 
Board hearing in December 2001 but, in November 2001, her 
husband advised the RO that the veteran was hospitalized and 
unable to attend the scheduled hearing.  According to a March 
2002 note in the file, the veteran requested that her Travel 
Board hearing be rescheduled, and that it be scheduled in the 
afternoon, as she had cancer.  The veteran was scheduled for 
a Travel Board hearing in June 2002, but failed to report and 
did not request that the hearing be rescheduled.  As a 
result, the Board believes all due process requirements have 
been met with regard to her hearing request.

Finally, the Board observes that, in her notice of 
disagreement received at the RO in April 2001, the veteran 
requested that the Disabled American Veterans be removed as 
her accredited service representative.  In August 2001, she 
submitted a signed power of attorney that identified the 
Veterans of Foreign Wars of the United States as her 
accredited service representative.


FINDING OF FACT

A VA audiological examination in April 2001 showed pure tone 
thresholds in four frequencies from 1000 to 4000 Hertz that 
averaged 41 decibels in the veteran's service-connected left 
ear, with a speech recognition of 92 percent, corresponding 
to Level I hearing.  Pure tone thresholds averaged 43 
decibels in the veteran's service-connected right ear, with 
speech recognition of 92 percent, corresponding to Level I 
hearing.


CONCLUSION OF LAW

The schedular criteria for an initial compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5106, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.385, 4.85-4.87, Diagnostic Code 6100 
(1998), effective prior to June 10, 1999; 38 C.F.R. §§ 3.102, 
3.159, 4.85-4.87, Diagnostic Code 6100 (2002), effective June 
10, 1999.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

According to a September 1945 rating decision, the RO granted 
service connection for bilateral fungus infection of the ears 
and awarded a compensable disability evaluation.  In an 
October 1952 rating decision, the RO assigned a 
noncompensable disability evaluation to the veteran's 
service-connected ear disability.  The RO reached its 
determination based, in large part, on a September 1952 VA 
examination report that reflected the veteran's complaints of 
itching and swelling ears but normal examination findings, 
including normal hearing.

In a September 1980 decision, the Board denied entitlement to 
service connection for hearing loss.  It noted the veteran's 
contentions that her diagnosed bilateral sensorineural 
hearing loss was associated with the service-connected fungus 
infection, but found that the objective medical evidence did 
not support her claim.

In January 2001, the RO received the veteran's request to 
reopen her claim for service connection for bilateral hearing 
loss. 

In conjunction with her claim, the RO reviewed VA medical 
records, dated in November and December 2000.  According to a 
November 2000 Audiology consultation note, the veteran was 
known to the clinic and had been previously tested in 1989.  
She complained of difficulty understanding her grandchildren, 
and problems hearing the television.  The record indicates 
that test results revealed a mild, sloping to moderate, 
bilateral sensorineural hearing loss.  There was normal 
middle ear function, bilaterally.  Acoustic reflexes were 
present, bilaterally, without disease, and there was good 
speech discrimination, bilaterally.  New hearing aids were 
ordered for the veteran and issued in December 2001, 
according to the medical records.

The veteran, who was noted to be 75 years of age, underwent 
VA examination in April 2001.  According to the examination 
report, she complained of hearing loss since participating in 
World War II.  She described having had an ear infection that 
developed in the South Pacific in service and lasted for nine 
months, during which she developed foul drainage from both 
ears that was treated with alcohol drops.  Subsequently, she 
had developed hearing loss.  It was noted that the veteran 
was granted compensation for otomycosis, from 1945 to 1952 
and, in 1979, VA issued hearing aids for her bilateral 
hearing loss.  The veteran gave a history of serving in a 
motor transport division, drove one-and-one-half-ton trucks, 
and worked in an office in service.  

On examination, she was observed to have a small pustule on 
the right ear lobule.  There was traumatic ecchymosis on the 
left external auditory canal from recent cleaning.  There was 
an obvious mastoid surgical scar behind the left ear, that 
the veteran said she had incurred at five years of age after 
several ear infections.  Her eardrums were intact but there 
was bilateral tympanosclerosis, the right side worse than the 
left.  Examination of both mastoid regions revealed the 
mastoid scar to the left side, but not on the right side.  
There did not appear to be any active ear disease aside from 
the pustule and the ecchymosis.  There was no drainage or 
polypoid lesion present.  Audiogram findings, in pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
40
45
55
LEFT
30
30
40
40
55

Speech recognition on the Maryland CNC word list was 92 
percent in the veteran's right ear and 92 percent in her left 
ear.  The VA examiner stated that he carefully reviewed the 
veteran's medical records, including her 1973 audiogram that 
differed only moderately from a recent audiogram.  The VA 
doctor said both audiograms showed bilateral sensorineural 
hearing loss that was greater in the high frequencies.  The 
diagnosis was bilateral sensorineural hearing loss that 
changed only moderately since 1979 and probably changed only 
minimally over the years prior to the veteran's days in 
service.  The VA examiner said the veteran's hearing loss was 
most probably secondary to infections she had prior to 
induction in service, but might be secondary to infections in 
service.  It was noted that the veteran had scarring of the 
eardrums and a mastoid surgical scar that attested to the 
severity of those infections.  

In April 2001, the RO granted service connection for hearing 
loss, as related to the service-connected disability of 
fungus infection of the ears, and assigned a noncompensable 
(zero percent) disability evaluation, from which the veteran 
appealed to the Board.

II.  Analysis

A.  Veterans Claims Assistance Act

The appellant has requested a compensable initial rating for 
her bilateral hearing loss.  Before addressing this issue, 
the Board notes that, in November 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Public Law No. 106-175 (2000) (now codified at 38 U.S.C. 
§§ 5100-5103A, 5106-7 (West Supp. 2002)), which substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
The new statute revised the former section 5107(a) of title 
38, United States Code, to eliminate the requirement that a 
claimant must come forward first with evidence to well ground 
a claim before the Secretary of Veterans Affairs is obligated 
to assist the claimant in developing the facts pertinent to 
the claim.

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct"); see also Stephens v. Principi, 16 Vet. App. 191 
(2002) (per curiam) (holding that a remand for the Board to 
consider the matters on appeal in light of the VCAA sections 
codified at sections 5102, 5103 and 5103A is not required).  

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991 & 
Supp. 2002).  Therefore, for purposes of the present case, 
the Board will assume that the VCAA is applicable to claims 
or appeals pending before the RO or the Board on the date of 
its enactment.

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  For the reasons discussed below, the Board finds 
that the requirements of the VCAA and the implementing 
regulations, to the extent they are applicable, have been 
satisfied in this matter.  

Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  The VA examination obtained in April 2001 fulfills 
these criteria.

The Board finds that the requirements of the VCAA have been 
satisfied in this matter.  We note that the appellant was 
advised, by virtue of a detailed statement of the case (SOC) 
issued during the pendency of this appeal, of the pertinent 
law, and what the evidence must show in order to substantiate 
her claim.  We, therefore, believe that appropriate notice 
has been given in this case.  The Board notes, in addition, 
that a substantial body of lay and medical evidence was 
developed with respect to the appellant's claim, and the SOC 
issued by the RO clarified what evidence would be required to 
establish an increased rating.  The appellant responded to 
the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993), infra; VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)). 
Further, in the April 2001 rating decision, the RO advised 
the veteran that her claim was developed "in full compliance 
with the provisions and requirements" of the VCAA.  A copy 
of that decision was also sent to the veteran's accredited 
service representative of record at that time.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that 
VA must communicate with claimants as to the evidentiary 
development requirements of the VCAA).

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant or her representative that any 
additional information or evidence is needed to substantiate 
her claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C. § 5103).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal. 

Further, the Act also requires VA to provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  VCAA § 3(a) (codified at 38 U.S.C. 
5103A(d)).  The VA medical examination obtained in April 2001 
that is described above satisfied this obligation.  Thus, the 
Board is satisfied that all relevant facts have been properly 
and sufficiently developed, and that the appellant will not 
be prejudiced by our proceeding to a decision on the basis of 
the evidence currently of record regarding her claim for an 
increased (compensable) initial rating for (bilateral) 
hearing loss 

As discussed in detail above, the Board has reviewed the 
evidence of record and determined that all notification and 
development actions required by the new legislation appear to 
have been completed to the extent necessary under the 
circumstances.  We recognize that it could be asserted that 
the appellant could have been asked by the RO for additional 
evidence of the severity of her hearing loss, in further 
fulfillment of the VCAA's provisions.  However, in looking at 
the complete file, to include the veteran's contentions, it 
appears clear to the Board that she has fully presented her 
case, and that the thorough and objective VA examination 
report of record is clearly dispositive of the issue before 
us.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the new VCAA, to the extent it is applicable.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc); 
see Stephens v. Principi, supra.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2002).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.102 (2002); VCAA § 4, 114 Stat. 2096, 2098-99 (codified 
as amended at 38 U.S.C. § 5107(b)).

B.  Discussion

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4 (2002), represent the average impairment of earning 
capacity resulting from disability.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2002).  
If the minimum schedular evaluation requires residuals and 
the schedule does not provide a no-percent evaluation, a no- 
percent evaluation is assigned when the required residuals 
are not shown.  38 C.F.R. § 4.31 (2002).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  However, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found, i.e., "staged" ratings.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is for 
or against the claim, or is evenly balanced.

The veteran's statements regarding the effect that her 
service-connected bilateral hearing loss has had on her life 
have been duly noted by the Board.  In evaluating service-
connected hearing impairment, however, disability ratings are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Acevedo-Escobar v. West, 12 
Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).

Effective June 10, 1999, certain regulatory changes were made 
to the criteria for evaluating audiological disabilities.  
See 64 Fed. Reg. 25,202-210 (1999) (codified at 38 C.F.R. §§ 
4.85-4.87).  The veteran's claim for service connection for 
bilateral hearing loss was received at the RO in January 2001 
and her claim for an increased (compensable) rating for her 
service-connected bilateral hearing loss was received at the 
RO in April 2001.  The Board notes that the RO evaluated the 
veteran's claim under the new regulations in the May 2001 
statement of the case.

The Board further observes that summary information 
accompanying the regulatory changes to the rating criteria 
for evaluating audiologic disabilities specifically indicates 
that, except for certain "unusual patterns of hearing 
impairment", the regulatory changes do not constitute 
liberalizing provisions.  38 C.F.R. § 4.86.  The "unusual 
patterns of hearing impairment" include cases where the pure 
tone thresholds at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or 
where the pure tone thresholds are 30 decibels or less at 
1,000 Hertz and 70 decibels or more at 2000 Hertz.  The 
evidence of record indicates that the veteran's bilateral 
hearing loss pattern does not fit the requirements of an 
unusual pattern of hearing impairment.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent, based upon organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry testing 
in the frequencies 1000, 2000, 3000, and 4000 Hertz per 
second.  The rating schedule establishes eleven different 
auditory acuity levels, designated from Level I for 
essentially normal auditory acuity to Level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes (DCs) 
6100-6110 (effective prior to June 10, 1999) and 38 C.F.R. §§ 
4.85, 4.87, DC 6100 (effective June 10, 1999).  In situations 
where service connection has been granted for defective 
hearing involving one ear, and the veteran does not have 
total deafness in both ears, a maximum 10 percent evaluation 
is assignable where hearing in the service-connected ear is 
at level X or XI.  See 38 C.F.R. §§ 3.383, 3.385, 4.85, 4.87, 
4.87, Table VII, DCs 6100, 6101 (prior to June 10, 1999) and 
38 C.F.R. §§ 4.85- 4.87, DC 6100 (effective June 10, 1999).

In reaching our determination, the Board observes that both 
the old and new regulations would yield the assignment of a 
noncompensable disability rating for the service-connected 
bilateral hearing loss, by means of the application of the 
Rating Schedule, under either set of criteria, to the numeric 
designations assigned after audiometric evaluation.  Id.

The results of the April 2001 VA examination indicate that 
there was an average pure tone threshold in the veteran's 
right ear of 43 decibels with speech recognition of 92 
percent, and an average of 41 decibels with speech 
recognition of 92 percent in the left ear.  Evaluating these 
test scores based on Table VI, found at 38 C.F.R. § 4.85, 
reflects that the veteran's right ear hearing acuity is at 
Level I and her left ear is also at Level I corresponding to 
the noncompensable percent disability evaluation that is 
currently assigned.

These recent levels of hearing acuity, as reflected on Table 
VII of 38 C.F.R. § 4.85, are entitled to a noncompensable 
percent evaluation, and no more.  In order to be assigned a 
10 percent disability rating, the veteran would have to have 
Level V hearing in at least one ear, or Level III hearing in 
one ear and Level IV hearing in the other ear.  None of the 
examination findings on VA examination reflect that level of 
disability.

The Board has carefully considered the veteran's contentions 
in this matter.  The Rating Schedule provides the criteria 
for rating the disabilities and assigning compensation 
benefits.  Again, the criteria encompass what is termed the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  We appreciate the veteran's concern that 
she is unable to hear softly spoken conversation, but no 
specific compensation is provided based upon such inability; 
it is impairment of earning capacity that is paramount.  Our 
sympathy is with the veteran, and we trust that she will 
continue to utilize the VA-provided hearing aids to 
ameliorate her hearing difficulty.  Here, the objective 
evidence is at the crux of the matter, and it provides no 
appropriate basis for granting compensation for the level of 
bilateral hearing loss currently demonstrated.

Further, the Board has carefully reviewed the entire record 
in this case; however, the Board does not find the evidence 
to be so evenly balanced that there is doubt as to any 
material issue regarding the matter of an increased 
(compensable) initial rating for the service-connected 
bilateral hearing loss.  The preponderance of the evidence is 
clearly against the claim.  38 U.S.C.A. § 5107 (old and new 
version).

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for her service-connected 
hearing loss, as the Court indicated can be done in this type 
of case. Based upon the record, we find that at no time since 
the veteran filed her original claim for service connection 
has the disability on appeal been more disabling than as 
currently rated under the present decision of the Board.


ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals




IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

